Case 1:03-cr-00356-RJL Document 29 Filed 06/15/20 Page 1 of 30

IN THE UNITED STATES DISTRICT COURT feat files
FOR THE DISTRICT OF COLUMBIA Dr RA

ur

UNITED STATES OF AMERICA ) 4 [ ‘Y / Re
Plaintiff )
)
) Case No. CR-03-356-02 (RJT)
Vv )
) Presiding Judge - Ri cHtee ZT. Léon
)
AARON WILLIAMS )
Defendant )

DEFENDANTS MOTION UNDER 18 U.S.C. § 3582(c)(1)(A)()
TO MODIFY HIS SENTENCE

COMES NOW, Aaron Williams, Pro se the defendant in the above noted case and
respectfully moves the Court under 18 U.S.C. § 3582(c)(1)(A)Q) to modify his sentence and
immediately release him to home confinement until September 20, 2025 his home confinement
release date, to be followed by the already-imposed term of supervised release. The
unprecedented threat of COVID-19 could not have been foreseen at sentencing and poses

extraordinary risks to the defendant’s health.

Attorney General Barr has recognized that the Bureau of Prisons (BOP) and its facilities
are “most affected by COVID-19,” and that the virus is “an emergency condition” that is
“materially affecting operations in that facility”. (Attorney General William Barr, Memorandum
for Director of Prisons Re: Increasing Use of Home Confinement at Institutions affected by
COVID-19, Apr. 3, 2020). The virus thrives in densely packed populations. The BOP has proven

that it is ill-equipped to contain the pandemic and prevent COVID-19 from becoming a de facto

fa. tow
ces fae ACTS

death sentence for inmates.

spovetancmtnen te oF
i
;
i
i j
‘

; .

- 3
Sot é
Tg Memnneccnsaes é
Pm neeeemnnarant mae oe
| 1
Case 1:03-cr-00356-RJL Document 29 Filed 06/15/20 Page 2 of 30

BUREAU OF PRISONS

The Bureau of Prisons initially posted guidelines for families and prisoners, only to
retract them days later. Some prisoners and their families have said people have been placed in
quarantines for release, only to be sent back to the general prison population a few days later.
Some federal judges have even resorted to ordering prison officials to define their policy in
writing.

The Bureau of Prisons is doing a terrible job carrying out the policies set in Barr’s memo
and the CARES Act stimulus bill, which expanded eligibility for release, said David Patton, the
chief federal public defender in the New York City area. “They don’t want to let people out,”
Patton said. “It’s not in their DNA.”

The data show that in the last three weeks 89 other prisoners nationwide received
“compassionate release,”

The confusion over how the Bureau of Prison is applying the guidance prompted a
bipartisan request this week from Sen. Chuck Grassley, an Iowa Republican, and Sen. Dick
Durbin, an Illinois Democrat. They asked the Department of Justice’s Inspector General to
investigate whether the bureau is quickly transferring all vulnerable inmates to home
confinement, and whether the department has been transparent and accurate when
communicating with Congress and the public.

Barr’s memo raised hopes among prisoners and their families of broader releases. After
he announced it, the Bureau of Prisons posted a list of questions and answers about early release,
saying inmates who served half their sentence would be considered for home confinement—after

a 14-day quarantine in prison. That memo has since been removed from the agency’s website.
Case 1:03-cr-00356-RJL Document 29 Filed 06/15/20 Page 3 of 30

Prosecutors opposed the release, saying Scparta was not currently ill and had more than 30 days

left on his sentence.

“The BOP has implemented extensive national measures to mitigate the spread of

COVID-19 within prisons,” their filing said.

Four inmates died at Butner of COVID-19 over the following three days.

DISTRICT COURTS INTERVENTION

In a case of a defendant seeking the assistance of his sentencing Court the BOP through
the U.S. Attorney's Office ran afoul of the Court. After U.S. District Court Judge Alison Nathan
sought details, the Bureau of Prisons said Scparta (Defendant/Inmate) had been approved for
release and placed in a dorm for quarantine. But after four days, a prisoner in the dorm tested
positive for COVID-19, so the bureau set Scparta’s quarantine clock back to zero. He and all
other inmates in that dorm would have to serve another 14 days, court records show.

Nathan wrote this policy was “Kafkaesque” and a “bizarre limbo,” with inmates
quarantined in close quarters while the virus runs rampant through the prison, and the 14-day

clock resetting as the inevitable positive case appears.

“The senselessness of this policy is laid bare by two undisputed scientific facts: (1) individuals

who are asymptomatic are capable of spreading COVID-19, and (2) individuals infected with
COVID-19 may not show any symptoms for days,” the judge wrote.
Nathan granted compassionate release on April 20, and ordered Scparta to quarantine 14 days at

his home in New York.
| I
Case 1:03-cr-00356-RJL Document 29 Filed 06/15/20 Page 4 of 30

PROCEDURAL HISTORY

The defendant was arrested and charged in a Superior Court case for second degree
murder in which he was sentenced to 240 months of incarceration in the BOP. The defendant has
served 14 of the 20 year sentence and when good time credits are added along with his eligibility
of home confinement and halfway house time up to 18 months he could be released by
September 2021, about 15 months from this filing.

The defendant was originally held on a gun charge while his current cases investigation
was taking place. The defendant was held because he could not be charged on the pending
investigation. This false imprisonment was never brought to the Courts attention and the
defendant suffered two additional years of incarceration he did not have to face. If this was
considered today he would currently have over served his sentence by close to a year.

Due to the BOP not adhering to the conditions of halfway house and credit for

CURRENT EMERGENCY CONDITIONS OF CONFINEMENT

FCI Fort Dix, the prison that the defendant is currently housed at is in a dire state of
emergency that has placed the defendant in grave danger. The prison consists of old buildings
formerly operated by the Armed Forces and now having some shuttered due to the danger they
pose. The building has no air conditioning or ventilation therefore causing the need for the use of
fans in order to sleep and live. Various other prisons have informed inmates that they are not
allowed to use fans as this can cause the spread of the Coronavirus thus causing the inmates to

suffer the heat all while being confined 24/7 to their dorms and not allowed outside.
Case 1:03-cr-00356-RJL Document 29 Filed 06/15/20 Page 5 of 30

The prison is not providing any cleaning products for the inmates to sanitize their living
quarters causing the inmates to use watered down chemicals with no labels or instructions on
them to clean their rooms.

The prison has not taken any pre-care precautions on the spread of the virus, nor have
they provided any material that will teach the inmates how to prevent the spread of this.

The officers rotate between units and the general public carrying germs from one to the
other with no regard for wearing any face covering unless during the day shift when supervisors
are present. The inmates live in cubes with as many as 20 inmates per cube sleeping 18 inches
apart, eliminating any chance of social distancing. The danger of the living conditions is evident
and its only a matter of time before one person infects all of the inmates and what the courts
handed down as 10 and 15-year rehabilitation sentences turn into death penalties.

In a federal lawsuit filed by the ACLU they claim the prisons are shorting the numbers of
the inmates who have contracted the virus. Specifically FCI Fort Dix where the prison claims 40
people have become ill from COVID-19 the ACLU said “the number is exponentially higher”.

In one instance an inmate who collapsed was helped by fellow inmates until a nurse and
security guard arrived. The guard began spraying the inmate with a mist from head to toe and
when the other inmates began yelling to help him, one asking the guard what he was doing he

simply said he was disinfecting him.

By their nature, prisons are infectious disease vectors, as individuals are held in close
quarters, without any ability to practice social distancing or other preventative measures. As of
May 4, 2020, the BOP reported 2,100, inmates were infected with the virus and 365 staff
members of which 42 inmates passed away. This is a 62% increase in the last 8 days. These

numbers when verified are severely false.
Ja
Case 1:03-cr-00356-RJL Document 29 Filed 06/15/20 Page 6 of 30

The BOP reports there are no infected inmates at FCI Englewood in Colorado. Last count
from inmates and staff there were well over 40 inmates affected. The BOP reported zero inmates
infected at the female prison in Tallahassee yet at last count there were at least 4 known cases.
This is just two of the 122 institutions and 12 private facilities. FCI Sandstone in Minnesota has
at least 17 cases yet they are not even listed as a prison in the BOP system. The BOP is providing
false recordings, and this is not only causing panic amongst inmates but more so placing them in

danger, a danger that is being covered up by the BOP.

This causes an emergency situation that the Court should take the reins of. The defendant
who suffers from blood clots and shortness of breath is placed amongst the one most likely to
catch the Coronavirus and suffer immediate harm if not death. In a report from ABC News
Online, the BOP stated that it tested 0.0178% of the total prison population and out of those
tested 71.23% came back positive for COVID-19.

Based on that percentage it's estimated that the BOP would have over 179,000 of 251,000

inmates test positive and would have over 5,500 deaths.

Several inmates throughout the system have reported that the cleaning solutions when
given to inmates is diluted down to 9 parts water to one-part cleaner. Most get 4 ounces every

two weeks in a cup to clean their cells.

The inmates are to be wearing face masks yet the prison system does not have a sufficient
amount to give leaving many prisoners unprotected. Some prisons have handed out one mask

and others will provide one disposable one per week.
Case 1:03-cr-00356-RJL Document 29 Filed 06/15/20 Page 7 of 30

The BOP has changed its criteria several times since the issuance of the memorandum by
Attorney General Barr. Within the last three weeks the BOP has released prisoners of varying
degree and not setting any standard what-so-ever to give fair and equal consideration. The
Wardens who have been given the authority have no structure to their decision making, and most
have passed the issue to the various Unit Teams in the prisons consisting of a Case Manager and
Unit Manager. The Unit Team announced that each inmate is being reviewed therefore they
would not accept any written requests. It has been more than 40 days since this announcement

with no response to the defendant or any other inmate.

The BOP originally stated that an inmate must have served at least 70% of their time and
now two weeks later it has dropped to 60% and then 55% and 50%. Presently at 50% the Unit
Teams and Wardens are not sure whether its 50% before or after the good time credits are taken
into consideration. Within each prison the standard is different. For the ones who do consider the
good time credits, most have not yet been awarded the additional 7 days per year that Congress

passed under the First Step Act.

EXHAUSTION REQUIREMENTS NON-JURISDICTIONAL

In United States vs. Kelly, the Court found that the defendant who lacks any CDC issues

with respect to illness met the criteria and standard for immediate release.

Kelly sent his Unit manager a request to be placed on home confinement or in a halfway
house. That request was denied and Kelly appealed the denial. That appeal was still pending as

of the date of this ruling.
Ja :
Case 1:03-cr-00356-RJL Document 29 Filed 06/15/20 Page 8 of 30

The First Step Act’s exhaustion requirements were non-jurisdictional and that his failure

to exhaust his administrative remedies should be excused in light of the COVID-19 pandemic.

.....” The court noted that “[e]xhaustion requirements can either be (1) jurisdictional, meaning
the rule ‘governs a court’s adjudicatory capacity, that is, its subject-matter or personal
jurisdiction,’ or (2) a ‘[c]laims-processing rule[], which are rules ‘requiring that a party take

certain procedural steps at certain specified times.””

When looking at the text of 18 USC 3582, the court indicated that the language “does not
‘clearly state[ |” that the exhaustion requirement was jurisdictional. The court indicated that the
provision does not speak in jurisdictional terms or refer in any way to the jurisdiction of the
district courts. Because of this, the language of 3582(c)(1)(A) did not provide a clear indication
that Congress intended the provision to be jurisdictional and this court determined that

3582(c)(1)(A)’s exhaustion requirement was a non-jurisdictional claims-processing rule.

The court also indicated that 3582(c)(1)(A)’s exhausting requirement was not mandatory
but one of two ways that a person could get into court. In 3582(c)(1)(A), a person can either
engage their administrative remedies or they can “wait 30 days after the warden receives the

defendant’s request to bring a motion for a sentence reduction.”
Case 1:03-cr-00356-RJL Document 29 Filed 06/15/20 Page 9 of 30

EQUITABLE EXCEPTIONS

The court also noted that there were equitable exceptions available as well. Because
3582(c)(1)(A) has “two avenues of relief,” that meant that it had an administrative exhaustion

requirement and a timeliness statute and that “equitable exceptions plainly apply to the latter.”

The court noted that “In these situations, other courts have applied the ‘equitable tolling’
standard given Section 3582(c)(1)(A) has the features of a timeliness statute.” “For this narrow
exception to apply, a plaintiff must show ‘(1) that he has been pursuing his rights diligently, and
(2) that some extraordinary circumstance stood in his way and prevented timely filing.’” Sandoz

v. Cingular Wireless, L.L.C., 700 F. App’x 317, 320 (Sth Cir. 2017) (citation omitted).

The court found that Kelly had met both elements. Kelly had begun the administrative
process to request relief and was denied at the first stage. He appealed the decision and was still
waiting for a decision from the warden. The court determined that Kelly had diligently pursued
his rights. The court went on to note that the COVID-19 pandemic was an “extraordinary
circumstance” that prevented his timely filing. Not only has COVID-1 gripped the nation but at
the time of the court’s order 33 prisoners and 17 staff had tested positive for COVID-19 and 7

prisoners had passed away from the virus.

LACK OF CDC GUIDELINES

” The court determined that Kelly’s argument, the COVID-19 pandemic and the BOP’s

response, was novel because Kelly is young (22 years old at the time of sentencing in 2014, so
la

Case 1:03-cr-00356-RJL Document 29 Filed 06/15/20 Page 10 of 30

no more than 30 years old at the time of this order) and has no underlying health issues that

could leave him at increased risk of a bad outcome per the CDC’s guidelines.

Most of the people who have been granted 3582 relief on these cases have had underlying
health issues that could leave them at increased risk of a bad outcome per the CDC’s

guidelines. But here the court noted that.....

..... ‘it has become increasingly apparent that the BOP has failed to control the outbreak at
Oakdale I. Despite the BOP’s efforts, COVID-19 has continued to spread at the facility and more
prisoners have died. In fact, almost a quarter of COVID-19-related prisoner deaths reported by
the BOP have occurred at Oakdale I. Given the steadily growing death toll and the apparent
continued spread of the disease at Oakdale I, COVID-19 creates an “extraordinary and

compelling reason” potentially warranting a reduced sentence”

The court went on to evaluate whether Kelly had demonstrated that he “is not a danger to
the safety of any other person or to the community, as provided in 18 U.S.C. § 3142(g).”
U.S.S.G. § 1B1.13. The court also noted that “Section 3142(g) requires the court to consider
factors such as the nature and circumstances of the charged offense, the history and characteristic
of the defendant, and the nature of seriousness of the danger to a person or the community at

large posed by the defendant’s release.”

The court noted that while Kelly had pled guilty to one serious, violent crime the court
went on to note that he has kept a clean conduct record absent one offense at the beginning of his

incarcerated.
Case 1:03-cr-00356-RJL Document 29 Filed 06/15/20 Page 11 of 30

The court also noted his good conduct time, jail credit, programming, and completion of
educational courses. After looking at all of this the court found that Kelly did not pose a risk to

others or the community if released.

I. Under the First Step Act, this Court has Broad Authority to Determine Whether
Extraordinary and Compelling Circumstances Exist to Modify the Defendants
Sentence and Order a Release to Home Confinement.

The First Step Act (“FSA”) expressly permits the defendant to move this Court to seek
compassionate release, by which this Court may reduce her term of imprisonment, and order that
she serve the balance of the term on home confinement as a special condition of an
amended judgment. See 18 U.S.C. § 3583(c)(1)(A)(G). Under normal circumstances, a defendant
can seek recourse through the courts after either (1) the BOP declines to file such a motion on
his behalf: or (2) there has been of lapse of 30 days from the warden’s receipt of the defendant’s
request, whichever is earlier. The defendant files this motion now in light of the urgent nature of
this matter.

After exhausting the administrative process, “a court may then ‘reduce the term of
imprisonment’ after finding that ‘extraordinary and compelling reasons warrant such a reduction’
and ‘such a reduction is consistent with applicable policy statements issued by the Sentencing
Commission.”” United States v. Ebbers, 2020 WL 91399, at *4, 02-CR-1144 (VEC) (ECF No.
384) (S.D.N.Y. Jan. 8, 2020). “In making its decision, a court must also consider ‘the
[sentencing] factors set forth in section 3553(a) to the extent that they are applicable.’” Id.

(quoting 18 U.S.C. § 3582(c)(1)(A)).
Case 1:03-cr-00356-RJL Document 29 Filed 06/15/20 Page 12 of 30

While courts have noted that the Sentencing Commission’s applicable policy statement
on what constitutes “extraordinary and compelling reasons” to warrant a sentence reduction is
anachronistic because it has not been updated since passage of the FSA, they still continue to be
guided by the Sentencing Commission’s descriptions of “extraordinary and compelling reason.”
See, e.g., Ebbers, 2020 WL 91399, at *4 (S.D.N.Y. Jan. 8, 2020). However, the Sentencing
Commission’s statements do not constrain the court’s independent assessment of whether
“extraordinary and compelling” reasons warrant a sentence reduction in light of the First Step
Act’s amendments. United States v. Beck, 2019 WL 2716505, at *5-6 (M.D.N.C. June 28,
2019); see also Ebbers, 2020 WL 91399, at *4.

Indeed, “the district courts themselves have the power to determine what constitute

extraordinary and compelling reasons for compassionate release.” United States v. Young, 2020

WL 1047815, at *6 (M.D. Tenn. Mar. 4, 2020) (collecting cases).

A. The unprecedented nature of this emergency compels the Court to find the
exhaustion requirement waived.

The Court need not and should not wait for the defendant to exhaust administrative
remedies under § 3582(c)(1)(A), as this will almost assuredly exacerbate an already impending
public health catastrophe in our jails and prisons, while posing a particular and real danger to the
defendant. See generally Washington v. Barr, 925 F.3d 109, 120-21 (2d Cir. 2019) (“[U]ndue

delay, if it in fact results in catastrophic health consequences, could make exhaustion futile.”).
la

Case 1:03-cr-00356-RJL Document 29 Filed 06/15/20 Page 13 of 30

Federal courts have found that they can hear compassionate release applications prior to the

expiration of 30 days (or the exhaustion of administrative remedies) if there is an emergency.
E.g., United States v. James Arberry, No. 15 Cr. 594 (JPO), ECF Docket No. 84 (S.D.N.Y. Nov.
12, 2019) (hearing and granting emergency compassionate release application of prisoner with

cancer).

Specifically, courts across the country, and within this Circuit, have so held on the basis
of the COVID-19 pandemic. See United States v. Perez, 17-CR-513 (AT) (S.D.N.Y.), ECF No.
98 (Apr. 1, 2020) (finding three exceptions to exhaustion applicable:

(1) futility;

(2) where the administrative process is incapable of providing the requested relief;

(3) where the defendant is subjected to undue prejudice), see also United States v. Zukerman, 16-
CR-194 (AT) (S.D.N.Y.) , ECF No. 116 (Apr. 3, 2020) (same); United States v. Colvin, No. 19-
CR-179, 2020 WL 1613943, at *2 (D. Conn. Apr. 2, 2020) (waiving exhaustion); United States
v. Powell, 94 Cr. 316 (D.D.C.), ECF. No. 98 (Mar. 28, 2020) (same); United States v. Huneeus,

19-CR-10117 (D. Mass), ECF No. 642 (Mar. 17, 2020) (same).

These decisions waiving exhaustion accord with general administrative law principles
and the exception to administrative exhaustion requirements in numerous statutory schemes.
See, e.g., Hendricks v. Zenon, 993 F.2d 664, 672 (9th Cir. 1993) (waiving requirement to
exhaust administrative remedies where “exceptional circumstances of peculiar urgency are
shown to exist”) (citing Granberry v. Greer, 481 U.S. 129 (1987)); Washington v. Barr, 925 F.3d

109, 119 (2d Cir. 2019) (finding that administrative exhaustion requirements can be waived if
Case 1:03-cr-00356-RJL Document 29 Filed 06/15/20 Page 14 of 30

delay would cause irreparable injury); Maxwell v. New York Univ., 407 F. App’x 524, 527 (2d

Cir. 2010) (same).

“[{A |pplication of the exhaustion doctrine is ‘intensely practical’” and should “be guided
by the policies underlying the exhaustion requirement.” Bowen v. City of New York, 476 US.
467, 484 (1986) (quoting Mathews v. Eldridge, 424 U.S. 319, 332 n.11 (1976)). Those policies
were articulated by the Supreme Court in Weinberger v. Salfi, 422 U.S. 749 (1975): “Exhaustion
is generally required as a matter of preventing premature interference with agency processes, so
that the agency may function efficiently and so that it may have an opportunity to correct its own
errors, to afford the parties and the courts the benefit of its experience and expertise, and to

compile a record which is adequate for judicial review.

Conducting an “intensely practical” analysis of these policies in the context of the Social

Security Act’s exhaustion requirement, the Supreme Court held in Bowen that courts “should be
especially sensitive” to irreparable and severe medical harm resulting for blind adherence to a
statutory exhaustion requirement, particularly “where the Government seeks to require claimants
to exhaust administrative remedies merely to enable them to receive the procedure they should
have been afforded in the first place.” 476 U.S. at 484 (discussing 42 U.S.C. § 405(g)); see also
Rafeedie v. I.N.S., 880 F.2d 506 (D.C. Cir. 1989) (Ginsburg, J., concurring) (“As I see it, a
statutory exhaustion requirement, unless Congress explicitly declares otherwise, does not impose
an absolute, unwaivable limitation on judicial review; instead, it sets a condition that may be
excused when insistence on exhaustion would threaten grave harm to the party seeking review

and would not sensibly serve the purposes Congress envisioned in establishing that condition.”).
[A
Case 1:03-cr-00356-RJL Document 29 Filed 06/15/20 Page 15 of 30

When coupled with the impending crisis, the unique exhaustion provision in
§ 3582(c)(1)(A) places this case squarely within Bowen’s holding. Under § 3582(c)(1)(A),
waiving exhaustion will “merely [ ] enable [the defendant] to receive the procedure [he] should
have been afforded in the first place”—it will simply advance by what could be a crucial twenty-
seven days this Court’s consideration of the defendant’s motion for compassionate release.

Bowen, 476 U.S. at 484.

To wit, § 3582(c)(1)(A) provides that motions for compassionate release are to be
brought either by the “Director of the Bureau of Prisons, or upon motion of the defendant after
the defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of
Prisons to bring a motion on the defendant’s behalf... .” 18 U.S.C. § 3582(c)(1)(A) (emphasis

added).

In other words, § 3582(c)(1)(A)’s exhaustion requirement is not like other statutory
exhaustion requirements, which expressly deprive federal courts of jurisdiction to hear disputes
in the absence of exhaustion. Cf. Booth v. Churner, 532 U.S. 731, 736 (2001) (failure to exhaust
under the Prison Litigation Reform Act, 42 U.S.C. § 1997(e), means action cannot be maintained
in federal court because that provision explicitly provides that “[n]o action shall be brought with
respect to prison conditions under section 1983 of this title, or any other Federal law, by a
prisoner confined in any jail, prison, or other correctional facility until such administrative

remedies as are available are exhausted.” (emphasis added)).
Case 1:03-cr-00356-RJL Document 29 Filed 06/15/20 Page 16 of 30

Rather, § 3582(c)(1)(A) merely controls who (the BOP or the Defendant) moves for
compassionate release before the Court, and when (now, or long after COVID-19 has already

swept even more widely throughout the BOP than it already has).

Congress’ desire to avoid blind adherence to this “exhaustion” requirement is evidenced
by the exception baked into § 3582(c)(1)(A), which provides that Defendants can bypass
exhaustion altogether if the warden fails to act on an administrative application for
compassionate release within 30 days. § 3582(c)(1)(A) (“[T]he court, upon motion of the
Director of the Bureau of Prisons, or upon motion of the defendant after the defendant has fully
exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion
on the defendants behalf or the lapse of 30 days from the receipt of such a request by the warden
of the defendants facility, whichever is earlier ” (emphasis added)).

With this provision, Congress implicitly recognized that the policies underlying
compassionate release are not furthered—and, indeed, actively frustrated—by excessive

deference to bureaucratic processes.

Congress’ concems about delay are even more pronounced in the current public health
crisis. The policies underlying such requirements would not be furthered by strict adherence in
this instance. Giving the BOP time to decide administrative applications for compassionate
release predicated on COVID-19 concerns would not “afford the parties and the courts the

benefit of [the BOP’s] experience and expertise.” Salfi, 422 U.S. at 765.

The BOP already has provided its “expert” input on such requests: its “COVID-19 Action

Plan” lacks any consideration whatsoever of compassionate release. See Federal Bureau of
Case 1:03-cr-00356-RJL Document 29 Filed 06/15/20 Page 17 of 30

Prisons COVID-19 Action Plan, available at

https://www.bop.gov/resources/news/20200313 covid-19.jsp.

 

And specifically, as to the defendant, the BOP has not so much as acknowledged receipt
of his request for home confinement, an arguably lower bar to relief than compassionate release.
Thus, it would be futile to force the defendant to exhaust his administrative remedies—at the

cost of his health and, potentially, his life.

Exhaustion Requirements

The defendant sought relief from the Warden of the prison and submitted a cop-out
(communication) with staff well over 30 days prior to this filing. The Warden handed over the

authority of who is released to his Unit Team members.

The BOP Unit Team, due to the inconsistency of the Regional Office of the BOP as well
as the Memorandum of A.G. Barr being so vague they are unsure as to who they can release and
who they cannot. Each prison is trying to determine which prisoners can even be considered on

very different criteria’s that change weekly.

When figuring in the defendants Good Time Credits for time they have already served the
prisons are determining one set of numbers but the Residential Release Centers (RRC/Halfway
House) is claiming a different date. They claim the good time credit does not count until the end
of the sentence. This is not true, and the BOP itself, not the halfway house, is the one who

determines who qualifies and who does not.
Case 1:03-cr-00356-RJL Document 29 Filed 06/15/20 Page 18 of 30

Additionally, good time credits are earned annually, and once earned they cannot be

taken back unless through a disciplinary process of the BOP.

The Court can order direct home confinement and the defendant thereby requests the

Court to grant her such relief.

B. “Extraordinary and compelling reasons” warrant a reduction in the Defendants
sentence.”

The COVID-19 pandemic continues to roil the United States, and BOP in particular. As
of May 5, 2020, the United States has over a one million confirmed positive cases and has had

70,000 deaths.

Complications should he contract COVID-19 (if he has not already) falls within the
purview of this catchall. Moreover, courts have noted that while § 1B1.13 provides “helpful
guidance” for determining what constitutes an extraordinary and compelling reason to warrant a

sentence reduction, the inquiry does not end there.

Rather, district courts have the freedom to shape the contours of what constitutes an
extraordinary and compelling reason to warrant compassionate release. Given the highly
infectious nature of COVID-19, the demonstrated failure of BOP to stop the spread, the inability
of the defendant to practice any of the hygienic and social distancing techniques that the Center

for Disease Control has put in place to prevent rapid transmission.
Case 1:03-cr-00356-RJL Document 29 Filed 06/15/20 Page 19 of 30

DISCUSSION

Under 18 U.S.C. § 3624(c)(2), a prisoner may be placed “in home confinement for the
shorter of 10 percent of the term of imprisonment of that prisoner or 6 months.” 18
U.S.C. § 3624(c)(2). Accordingly, under normal circumstances, the defendant would be eligible

for release to home confinement on August 30, 2029

However, the Coronavirus Aid, Relief, and Economic Security Act “(CARES Act”)
expanded the maximum amount of time that a prisoner may spend in home confinement: “if the
Attorney General finds that emergency conditions will materially affect the functioning of the
Bureau (of Prisons], the Director of the Bureau may lengthen the maximum amount of time for
which the Director is authorized to place a prisoner in home confinement... .” CARES Act §
12003(b), Pub. L. No. 116-136, 134 Stat. 281 (2020). Attorney General William Barr made the
requisite “finding that emergency conditions are materially affecting the functioning of the
Bureau of Prisons” on April 3, 2020, thereby triggering the BOP’s authority to expand the

amount of time that a prisoner may spend in home confinement.

Separately from the statutory provisions regarding home confinement, the First Step Act
allows prisoners to move for compassionate release from prison when “extraordinary and
compelling reasons” warrant such release. 18 U.S.C. § 3582(c)(1)(A)(i). This statutory provision
is the one under which the defendant moves before the Court. There are four prerequisites to a

court’s granting compassionate release under the First Step Act.
Case 1:03-cr-00356-RJL Document 29 Filed 06/15/20 Page 20 of 30

First, the defendant must have exhausted his administrative rights with the
BOP.§3582(c){1)(A).

Second, the court must find that “extraordinary and compelling reasons warrant” release.
§ 3582(c)(1)(A)(i). Third, the court must consider the factors set forth in § 3553(a). §
3582(c)(1)(A). Fourth, the court must find that release is consistent with the Sentencing

Commission’s policy statements. § 3582(c)(1)(A)().

A prisoner exhausts her administrative rights when the BOP fails to bring a motion for
compassionate release on her behalf and she exercises all administrative rights to appeal, or
after “the lapse of 30 days from the receipt of such a request by the warden of the defendant’s
facility, whichever is earlier[.]” § 3582(c)(1)(A). In this case, the defendant has not exhausted
her administrative rights with the BOP, as she transmitted her requests for release to the

Unit Team and Warden.

The Court can waive the exhaustion requirement in this case. “Even where
[administrative] exhaustion is seemingly mandated by statute or decisional law; the requirement
is not absolute.” Washington v. Barr, 925 F.3d 109, 118 (2d Cir. 2019). A court may waive an
administrative exhaustion requirement “where [exhaustion] would be futile, . . . where the
administrative process would be incapable of granting adequate relief . . . [or] where pursuing
agency review would subject [the person seeking relief] to undue prejudice.” Id. at 118-19
(citing McCarthy v. Madigan, 503 U.S. 140, 146-48 (1992), superseded by statute on other
grounds as recognized in Booth v. Churner, 532 U.S. 731, 740 (2001). “[U]ndue delay, if it in

fact results in catastrophic health consequences,”, or when “relief is available but due to a lack of
Case 1:03-cr-00356-RJL Document 29 Filed 06/15/20 Page 21 of 30

action by the BOP causes harm and consequences”, can justify waiving an administrative

exhaustion requirement for any of those reasons.

The Court looks for extraordinary and compelling reasons to warrant the defendant’s
release from prison. 18 U.S.C. § 3582(c)(1)(A)(). The Sentencing Commission has issued a
Policy Statement that defines “extraordinary and compelling reasons.” U.S. Sentencing
Guidelines Manual § 1B1.13 (U.S. Sentencing Comm’n 2018) (“USSG”); see United States v.

Ebbers, No. (S4) 02-CR-1144-3 (VEC), 2020 WL 91399 at *4 (S.D.NLY. Jan. 8, 2020); United

States v. Bellamy, No. 15-165(8) GRT/LIB), 2019 WL 3340699, at *2 (D. Minn. July 25, 2019).

The defendant has a history of suffering from continuous bouts of chronic asthma as well
as hypertension, which puts him squarely within any of the Policy Statement’s definitions of
“extraordinary and compelling reasons,” see USSG § 1B1.13 cmt. n.1(A}HD), as well as the
CDC’s list of conditions more likely to catch the virus. The defendant asserts that the COVID-19
pandemic, combined with continuous battles of chronic asthma, as well as hypertension that the
prison will not treat, puts him in a particular vulnerability to complications from COVID-19. As
a remedy the prison has provided the defendant with baby aspirin and when requested an inhaler.
Because of the defendants illness this constitutes an “extraordinary and compelling reason” for

immediate release.

Additionally, the defendant's wife is a diabetic but also the sole earner within the family
home. The defendants wife has a child with Cerebral Palsy who is in constant need of assistance
by an adult. The defendant if released would be the co-caregiver for his step-child. The
defendant would also be able to contribute to finances of the household. Until the defendant is

released the defendants family will continue to suffer.
Case 1:03-cr-00356-RJL Document 29 Filed 06/15/20 Page 22 of 30

The stress level for both the defendant and his wife were at the highest point of their lives
with the defendant leaving behind a handicapped child and wife and now a wife who is stressing

with the fear her husband is living in danger.

In the District of Massachusetts the Court determined that Mr. Bucci’s circumstances
were similar to those that the Sentencing Commission specifically articulated as examples of
“extraordinary and compelling reasons” in the Sentencing Commission’s policy guidance in
places like USSG 1B1.13 n.1 (C) (ii). The Sentencing Commission had made it clear that courts
ought to consider an inmate being the “only available caregiver” for an ailing close member of

his family to be an “extraordinary and compelling reason” for compassionate release.

Turning to Mr. Bucci’s case, the court determined that Mr. Bucci’s role as the only
potential caregiver for his ailing mother to be an “extraordinary and compelling reason” for
compassionate release. The court went on to note that the documents submitted to the court
showed that he had demonstrated rehabilitation through his substantial time in prison. The
defendant within faces the same issues of needing to be of assistance to her parents and looks to

this Court for the same relief being provided to similarly situated defendants.,

Under Section § 3553(a) factors, the Court must consider in deciding whether to grant
compassionate release. See § 3582(c)(1)(A). Under § 3553(a), the Court must consider what is

“sufficient, but not greater than necessary, to comply with the purposes of [sentencing].” §
Case 1:03-cr-00356-RJL Document 29 Filed 06/15/20 Page 23 of 30

3553(a). In particular, the Court should consider: (1) the nature and circumstances of the offense

and the history and characteristics of the defendant. (2) the need for the sentence imposed—

(A) to reflect the seriousness of the offense, to promote respect for the law, and to provide just
punishment for the offense. (B) to afford adequate deterrence to criminal conduct; (C) to protect
the public from further crimes of the defendant; and (D) to provide the defendant with needed
educational or vocational training, medical care, or other correctional treatment in the most
effective manner; (3) the kinds of sentences available; (4) [the kinds of sentence and sentencing
range provided for in the USSG] (5) any pertinent [Sentencing Commission policy statement]
(6) the need to avoid unwarranted sentence disparities among defendants with similar records
who have been found guilty of similar conduct; and (7) the need to provide restitution to any

victims of the offense.

District courts have taken various positions regarding the level of deference that they
should afford to the Sentencing Commission’s Policy Statement in assessing whether
extraordinary and compelling reasons for release are present. See Ebbers, 2020 WL 91399, at *4
(deeming the Policy Statement “at least partly anachronistic” because it pre-dates the First Step
Act but “nonetheless{] helpful in defining a vague standard”); United States v. Beck, No. 1:13-
CR-186-6, 2019 WL 2716505, at *6 (M.D.N.C. June 28, 2019) (concluding that district court
may make “independent assessment” of whether extraordinary and compelling reasons exist);
see also United States v. Young, No. 2:00-cr-00002-1, 2020 WL 1047815, at *6 (M.D. Tenn.

Mar. 4, 2020) (“{T]he district courts themselves have the power to determine what constitute

extraordinary and compelling reasons for compassionate release.”).
Case 1:03-cr-00356-RJL Document 29 Filed 06/15/20 Page 24 of 30

8» AMENDMENT VIOLATION

A class action lawsuit against the Warden of FCI Danbury brought to light the violation

of a inmates Eighth Amendment Rights.

In an initial ruling by Judge Shea stated that there may be an 8* Amendment violation
(cruel and unusual punishment). Judge Shea who issued an order that requires the Warden to
adopt a process of accelerating the evaluation of inmates...”this failure bolsters a conclusion that
Petitioners have show a likelihood of success on the merits of their claim that the BOP is
displaying deliberate indifference in violation of the 8* Amendment. Judge Shea’s Order
described the tight quarters and shared living areas in prison that make “social distancing “

almost impossible.

The Defendant Has Demonstrated A Pursuit of Knowledge and Rehabilitation Through
Continued Education Within the BOP

The defendant was not ordered by the Court to enhance her knowledge and skills by
participating in some of the BOP school programs they offer, but instead of sitting around all day
playing cards, and watching soap operas she excelled.
The defendant not only voluntarily signed up for various classes offered by the prison, but she
gave up other activities in order to have enough hours in the day to increase her skills and

knowledge in preparation of finding employment when released to society.
Case 1:03-cr-00356-RJL Document 29 Filed 06/15/20 Page 25 of 30

In a setting consisting of inmates of various backgrounds and mentalities an inmate has to
maintain an image in order to avoid issues and problems that arise around them whether
provoked or not. For an inmate to go out of their way to better themselves in this environment
speaks volumes about their goals and desires to show the court and society that the justice system

works for those who have awaken to a fresh start in life.

II. The Defendant Has The Ability To Obtain Employment Upon Release
The defendant has shown through various classes he has taken not only learned valuable
skills to help him in the abilities to gain employment but also to have the skills to cross over
from one type of employment to another. This will allow him to be multi versatile which not
only provides him more job opportunities but also allows potential employers the ability to use
him in various positions.
Additionally, the defendant has skills in the hanging of drywall and other construction

trades and has a waiting job building log cabins with his brother.

Ill. The Defendant Has A Means of Transportation
The defendant within her exit plan back into society has obtained transportation which

will allow her to travel to and from work, and to visit her probation officer with no issues.
Case 1:03-cr-00356-RJL Document 29 Filed 06/15/20 Page 26 of 30

IV. The Defendant Has A Stable Home To Live In, If Released To Home Confinement
Detention, where the defendant will be safer and the public will be safe. If released to
home confinement, the defendant will not be completely at liberty; he will be confined to 908 4"
St., S.E., Washington, D.C. 20003. The home of Tamekia Balthrop’s residence is where the
defendant will remain confined until the end of his sentence, regardless of the hopeful passage

of the threat of the virus.

Undoubtedly, the defendant will be better able to practice social distancing and
handwashing at Ms. Balthrop’s home than inside of a federal prison. And should he become
afflicted, he will be far more able to access quality medical care in the community than within
this prison. The defendant presents no risk of flight or danger that outweigh the risks to his health

of remaining in prison while this pandemic ravages through its walls.

The defendant is eligible for home detention via the CARES Act and Attorney General
Barr’s directives, and should be home already, if the BOP were willing to comply with its
obligations. This Court should step in to protect the defendant’s health and give him the equal

protection awarded to fellow inmates.

V. Bond and Safety Net
One of the biggest concerns of any Court is whether a defendant is ready to be placed
back into society and whether he or she will become a productive member of society and not fall

back into the criminal thinking pattern.
| 1
Case 1:03-cr-00356-RJL Document 29 Filed 06/15/20 Page 27 of 30

Most defendants who end up back into prison do so because they fall back into
associating with the same group. The pressure and influences of others cause many defendants to

lose their strength they need to remain clean and lawful.

The strongest chance of remaining free of criminal thinking is having a safety net
consisting of people that love and care for the defendant. Having multiple people around you that
are strong mentally and are available at all hours of day and night to help the defendant get
through any weak moments. The defendant has this, he has a family and friends and a

community willing to back him up through all of this.

Taking liability of someone else’s actions and being responsible for them shows
something that is very seldom seen to this degree and that is two people willing to come forth

before the Court and under oath tender themselves to the Court as Bond.

Tamekia Balthrop, spouse of the defendant, is offering to police the defendant as his
guardian while on release from the court until his term of incarceration ends. The spouse of the
defendant will state to the Court that she will report to authorities any illegal activities should the
defendant engages in ever again. If the defendant decides to flee the jurisdiction he will know he

is placing his spouse at risk of being held in contempt of court for his actions.

For anyone especially the spouse of the defendant who is willing to turn their own spouse
into the authorities should he break any law is a tough stance to take but they are willing to go

further and risk herself and her rights by standing up for the defendant.
Ja |

Case 1:03-cr-00356-RJL Document 29 Filed 06/15/20 Page 28 of 30

CONCLUSION
For the foregoing reasons, the defendant respectfully requests that the Court modify his
sentence under 18 U.S.C. § 3582(c)(1)(A)@) and release him to home confinement or, in the

alternative, halfway house allowing for the transition.

Respectfully submitted,

Jon dlc

Aaron Williams, Pro Se

Reg # 26882-016

Defendant

FCI Fort Dix

PO BOX 2000

JB MDL, New Jersey 08640-0902
Case 1:03-cr-00356-RJL Document 29 Filed 06/15/20 Page 29 of 30

CERTIFICATE OF SERVICE

I Aaron Williams, Pro se, the Defendant in the matter being submitted hereby declares that I
have mailed a copy of the following petition:

DEFENDANTS MOTION UNDER 18 U.S.C. § 3582(c)(1)(A)(i)
TO MODIFY HIS SENTENCE

To the following parties:
Clerk of the Court

US District Court

333 Constitution Avenue NW
Room 1225

Washington DC 20001

The petition was mailed by way of the United States Postal Service, First Class, Postage Paid and was

delivered to the Inmate Legal Mailbox on the 2nd day of June 2020 by hand delivery.

I state this to be true under the terms of perjury. Signed this 2nd day of June 2020.

Respectfully submitted,

Aaron Williams, Pro se
Defendant

secntant
opr SC
Case 1:03-cr-00356-RJL Document 29 Filed 06/15/20 Page 30 of 30

 

purep ae, Click-N-Ship®
usps.com

$7.75 9405 5036 9930 0405 9728 33 0077 5000 0642 0001
US POSTAGE

06/04/2020 01b 6 oz Mailed from 60477 —062S0000001301

PRIORITY MAIL 2-DAY™

AARON WILLIAMS #26882-016 Expected Delivery Date: 06/08/20
FCI FORT DIX

PO BOX 2000 0004

JB MDL NJ 08640-0902

 

 

 

 

 

 

 

Carrier -- Leave if No Response C003

 

SHIP

TO: Ys DISTRICT COURT
CLERK OF THE COURT
333 CONSTITUTION AVE NW RM 1225

WASHINGTON DC 20001-2802

Phi ne th

USPS TRACKING #

9

405 5036 9930 0405 9728 33

|
Electronic Rate Approved #038555749

 

 

 

—>f-
